Title: To George Washington from Captain Richard Varick, 3 August 1776
From: Varick, Richard
To: Washington, George



May it please Your Excellency
Albany August 3d 1776

Agreeable to General Schuylers Orders I do myself the Honor to Inclose you three Lists of Articles wanted for the Public Service, on Lake Chamblain, contained in the Paper marked A and do also inclose Your Excellency another Paper marked B containing a true Account of such Articles of these Lists as cannot possibly be procured at this Place.
An Express is sent from this Place to Connecticut, with Instructions to purchase the Sail Cloth & Cordage; which General Arnold says is to be had in that Colony—And an Express is also sent to the Forges & Furnaces at Livingstons Manor & Salisbury to procure the Swivels, & Grape, double headed & Chain Shot—if to be had there—None of the other Articles are to be had nearer than New York—and I am directed by the Genl to request your Excellency in his Name to Order the several Articles which are wanting, to be sent up with all possible dispatch to this place—With the Assistance of the Public Store keeper, I have procured from the Proprietors of Vessels and the Merchants of this Place & Schenactady all the Anchors, Cables & Cordage that was to be had from them—for which I have made a full allowance. I am with Respect & Esteem Your Excellency’s Most Obedt & Very Humble servt

Richd Varick secy to M. Gen: Schuyler


The Articles in B marked with the Letter C are sent for to Connecticut, but Not Certain of being procured there.


R.V.
